DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (JP 2013-232142 A) in view of Nishimoto et al (US 5360077).
As to claim 1, Nakai discloses acontrol device for a vehicle-mounted apparatus, the control device comprising: a first CPU (Fig. 1, 1a) and a second CPU (Fig. 1, 1b);a first reset section (Fig. 1, unit 12) configured to output a first reset signal to the first CPU; a second reset section (Fig. 1, unit 12) configured to output a second reset signal to the second CPU; a first inter-CPU communication section (Fig. 1, 50 a, 50b) provided to the first CPU, and configured to perform an inter-CPU communication which is a communication of a signal between the first CPU and the second CPU; a second inter-CPU communication section (Fig. 1, 50 a, 50b) provided to the second CPU, and configured to perform the inter-CPU communication; a first electric power supply section (para. 0021-0022) configured to supply an electric power to the first CPU; a second electric power supply section (para. 0021-0022) configured to supply an electric power to the second CPU; a second CPU state judging section (Fig. 1, 13a, 13b) provided to the first CPU, and configured to judge a state of the second CPU based on a state of the inter-CPU communication and a voltage value of the electric power supplied from the first electric power supply section, or the second reset signal; and a first CPU state judging section (Fig. 1, 13a, 13b) provided to the second CPU, and configured to judge a state of the first CPU based on the state of the inter-CPU communication and a voltage value of the electric power supplied from the second electric power supply section, or the first reset signal. Nakai does not disclose the first and second CPU are configured to calculate command signals to control a driving section of the vehicle-mounted apparatus. However, Nishimoto teaches the first and second CPU are configured to calculate command signals to control a driving section of the vehicle-mounted apparatus (Abstract, Fig. 1-2). Therefore, given the teaching of Nishimoto, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the control device of Nakai by employing the well-known or conventional features of dual cpu to control, to provide a dual processors control device to control the electric power steering system.
As to claim 5, Nakai further discloses wherein the control device comprises a first CPU monitoring section (Fig. 1, 13) configured to judge whether or not the first CPU is in the abnormal state, and a second CPU monitoring section (Fig. 1, 13) configured to judge whether or not the second CPU is in the abnormal state; the first CPU state judging section is configured to judge whether the first CPU is in the abnormal state when the inter-CPU communication cannot be performed, and the voltage value of the electric power supplied from the second electric power supply section is equal to or greater than a predetermined value, or when the first CPU monitoring section judges that the first CPU is in the abnormal state (para. 0037-0038); and the second CPU state judging section is configured to judge whether the second CPU is in the abnormal state when the inter-CPU communication cannot be performed, and the voltage value of the electric power supplied from the first electric power supply section is equal to or greater than a predetermined value, or when the second CPU monitoring section judges that the second CPU is in the abnormal state (para. 0037-0038).
As to claims 6, 11 and 14, it is well known that in a redundant cpu system, when one cpu is abnormal or in reset state, the other cpu will be used for doing the control.
As to claim 7, Nakai further discloses wherein the first inter-CPU communication section includes a first first inter-CPU communication section and a second first inter-CPU communication section; and the second inter-CPU communication section includes a first second inter-CPU communication section configured to perform a first inter-CPU communication between the first second inter-CPU communication section and the first first inter-CPU communication section, and a second second inter-CPU communication section configured to perform a second inter-CPU communication between the second first inter-CPU communication section and the second second inter-CPU communication section (Fig. 1, 50a, 50b, the use of dual communication channels for each communication section).
As to claim 7, Nakai further discloses wherein the control device comprises a first CPU monitoring section configured to judge whether or not the first CPU is in the abnormal state, and a second CPU monitoring section configured to judge whether or not the second CPU is in the abnormal state; the first CPU state judging section is configured to judge whether the first CPU is in the abnormal state when the first inter-CPU communication and the second inter-CPU communication cannot be performed, and the voltage value of the electric power supplied from the second electric power supply section is equal to or greater than the predetermined value, or when the first CPU monitoring section judges that the first CPU is in the abnormal state, and the first inter-CPU communication and the second inter-CPU communication cannot be performed; and the second CPU state judging section is configured to judge whether the second CPU is in the abnormal state when the first inter-CPU communication and the second inter-CPU communication cannot be performed, and the voltage value of the electric power supplied from the first electric power supply section is equal to or greater than the predetermined value, or when the second CPU monitoring section judges that the second CPU is in the abnormal state, and the first inter-CPU communication and the second inter-CPU communication cannot be performed (para. 0037-0038, determine abnormal state of first and second cpu).
As to claim 10, it is well known that in a system with dual communication channels, when one channel fails, the system will use the other channel for communication to avoid communication failure.
As to claim 12, it is well known that when the first cpu in abnormal state, decrease the first cpu control output and increase the second cpu control output to maintain the total control output unchanged. 
As to claim 13, the use of different communication type in a dual/redundant compunction channel/system is well known, to avoid common fail of one communication type.
As to claim 13, the use of re-synchronize processing at the time of resetting in a dual processing system is well known.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai and Nishimoto, as applied to claim 1 above, further in view of Murao (US 2011/0246820 A1).
As to claim 15, Nakai and Nishimoto do not explicitly disclose wherein the first CPU is configured to reset the first CPU when the second CPU state judging section judges that the second CPU is in the reset state; and the second CPU is configured to reset the second CPU when the first CPU state judging section judges that the first CPU is in the reset state. However, Murao teaches the first CPU is configured to reset the first CPU when the second CPU state judging section judges that the second CPU is in the reset state; and the second CPU is configured to reset the second CPU when the first CPU state judging section judges that the first CPU is in the reset state (para. Para. 0006-0008). Therefore, given the teaching of Murao, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the control device of Nakai by employing the well-known or conventional features of performing mutual monitoring and resetting, to maintain reliability of the redundant system.
Allowable Subject Matter
Claims 2-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661